                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Olasupo Olagoke,                              )
                                              )
                Plaintiff,                    )
                                              )       ORDER
       vs.                                    )
                                              )
Surviving Members of Management               )
Deluxe Corp Bensonville Illinois              )       Case No. 1:18-cv-126
1980-1981 Personally Liable                   )
                                              )
                Defendant.                    )

       On June 12, 2018, plaintiff filed a motion seeking to leave to proceed with the above-entitled

action in forma pauperis. (Doc. No.1). Finding that plaintiff had failed to demonstrate an inability

to pay the filing fee, the undersigned issued an order denying his motion with the admonishment that

the above-entitled action would be dismissed should he fail to pay the filing fee by July 20, 2018.

(Doc. No. 3).

       On July 9, 2018, plaintiff filed notice of his consent to the undersigned's exercise of

jurisdiction. (Doc. No. 5). On July 27, 2018, the court issued an order dismissing the above-entitled

action without prejudice as plaintiff had not payed the filing fee as previously directed. (Doc. No.

6).

       On November 19, 2018, plaintiff filed a plaintiff filed a motion to redact documents. (Doc.

No. 8). Therein he requested that the court redact sensitive personal information contained in

exhibits that he had filed in support of application to proceed in forma pauperis. Construing

plaintiff's motion for redaction as a motion to seal, the court issued an order directing the Clerk's

office to seal the Exhibits 2 through 16 as they contained sensitive personal information. (Doc. No.

9).

                                                  1
       On January 24, 2019, plaintiff filed motion for redaction of Exhibit 1 filed support of his

application to proceed in forma pauperis. The court construes this motion for redaction as a motion

to seal (Doc. No. 10) , which it GRANTS . The documents marked as Exhibits 1 through 16 that

plaintiff filed in support of application to proceed in forma pauperis are now sealed.

       IT IS SO ORDERED.

       Dated this 24th day of January, 2019.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court




                                                 2
